EXHIBIT 10.3

SECOND AMENDMENT TO THE

HUMAN GENOME SCIENCES, INC.

SECOND AMENDED AND RESTATED KEY EXECUTIVE SEVERANCE PLAN

WHEREAS, the Second Amended and Restated Key Executive Severance Plan (the
“Plan”), by its terms, is intended to comply with, or otherwise be exempt from,
Section 409A of the Internal Revenue Code of 1986, as amended (“Section 409A”)
and any regulations and Treasury guidance promulgated thereunder; and

WHEREAS, the Compensation Committee (the “Committee”) of the Board of Directors
of Human Genome Sciences, Inc. (the “Corporation”), upon advice of counsel, has
determined that certain revisions to the Plan are advisable to ensure compliance
with Section 409A.

NOW, THEREFORE, the Plan is amended, effective as of July 12, 2011, as follows:

1. Section 3.2.3 is amended in its entirety to read as follows:

“3.2.3. Welfare Benefit Continuation. The Participant’s (and, where applicable,
the Participant’s dependents’) participation in the group medical, dental, life
(including split dollar, if any) and disability plans maintained by the
Corporation shall be continued on substantially the same basis as if the
Participant were an employee of the Corporation until the end of the Coverage
Period as set forth in the Letter Agreement. In the event that Human Genome is
unable for any reason to provide for the Participant’s (and, where applicable,
the Participant’s dependents’) continued participation in one or more of such
plans during the Coverage Period, Human Genome shall pay the premiums for or
provide at its expense equivalent benefit coverage for the remainder of the
Coverage Period. The Coverage Period shall, to the extent allowed by law, be
taken into account as a period of continuation coverage for purposes of Part 6
of Title I of the Employee Retirement Income Security Act of 1974, as amended,
and for purposes of any other obligation of the Corporation to provide any
continued coverage to the Participant (and, where applicable, the Participant’s
dependents) under any group medical, dental, life or disability plan. The
Corporation shall also pay to the Participant at least annually during the
Coverage Period and through the end of the calendar year after the calendar year
in which the Coverage Period expires an amount (the “Tax Gross-Up Payment”)
which shall be sufficient, on an after-tax basis, to compensate the Participant
for all additional taxes, other than those imposed under Section 409A of the
Code, incurred by the Participant by reason of any income realized as a result
of the continued coverage under this Section, to the extent such taxes result
from the Participant’s status as a non-employee and would not be incurred if
Participant



--------------------------------------------------------------------------------

was an employee of the Corporation. The Tax Gross-Up Payment shall be made no
later than the end of the year after the year in which the Participant remitted
the taxes.”

 

2. Section 3.5.2 is amended in its entirety to read as follows:

“3.5.2. Payment Obligations; Overdue Payments. The Corporation’s obligations to
make the payments and provide the benefits to the Participant under this Plan
shall be absolute and unconditional and shall not be affected in any way by any
circumstances, including, without limitation, any offset, counterclaim,
recoupment, defense or other right which Human Genome may have against the
Participant or anyone else, provided, however, that as a condition precedent to
payment of amounts under this Plan, the Participant shall execute a general
release and waiver (the “Waiver”), in form and substance reasonably satisfactory
to Human Genome, of all claims relating to the Participant’s employment by the
Corporation and the termination of such employment, including, but not limited
to, discrimination claims, employment-related tort claims, contract claims and
claims under this Plan (other than claims with respect to benefits under the
Corporation’s tax-qualified retirement plans, continuation of coverage or
benefits solely as required by Part 6 of Title I of the Employee Retirement
Income Security Act of 1974, or any obligation of Human Genome to provide future
performance under Section 3.2.3). Human Genome will provide the Participant with
the form of Waiver on or within fourteen days after the Participant’s separation
from service. To be entitled to the severance or other benefits under this Plan,
the Participant must execute and deliver to Human Genome the Waiver on or before
the last day of the minimum required waiver consideration period provided under
the Age Discrimination in Employment Act or other applicable law or such other
date as may be specified in the Waiver. If the Participant timely delivers an
executed Waiver to Human Genome, and the Participant does not revoke the Waiver
during the minimum revocation period required under applicable law, if any, the
severance or other benefits shall be paid or commence being paid, as applicable,
on or after the date on which the Waiver becomes effective in accordance with
the terms of the Plan; subject, however, to any delay that may be required under
Section 3.5.9(vii) (the “Specified Employee Rule”), if applicable. If, however,
the period during which the Participant has discretion to execute and/or revoke
the Waiver straddles two calendar years, the severance or other benefits, to the
extent such payments and benefits constitute deferred compensation within the
meaning of Section 409A of the Code, shall be paid or commence being paid, as
applicable, as soon as practicable in the second of the two calendar years,
regardless of within which calendar year the Participant actually delivers the
executed Waiver to Human



--------------------------------------------------------------------------------

Genome, subject to the Waiver first becoming effective and subject to the
Specified Employee Rule, if applicable. The Participant may not, directly or
indirectly, designate the calendar year of payment. All amounts payable by Human
Genome hereunder shall be paid without notice or demand, except as may be
required with respect to the Waiver. Each and every payment made hereunder by
Human Genome shall be final. The Corporation shall not seek to recover all or
any part of such payment from the Participant or from whosoever may be entitled
thereto, for any reason whatsoever. The Participant shall not be obligated to
seek other employment in mitigation of the amounts payable or arrangements made
under any provision of this Plan, and the obtaining of any such other employment
shall in no event effect any reduction of Human Genome’s obligations to pay the
Lump Sum Cash Payment. The Participant shall be entitled to receive interest at
the Prime Rate on any payments under this Plan that are overdue, provided,
however, that no payments shall be deemed to be overdue until the Participant
executes the Waiver and any rescission period with respect to such Waiver has
expired or to the extent that payments are delayed pursuant to the requirements
of Section 409A of the Code.”

 

3. Section 3.5.9(i) is amended in its entirety to read as follows:

“(i) This Plan is intended to comply with, or otherwise be exempt from,
Section 409A of the Code and any regulations and Treasury guidance promulgated
thereunder and shall be so construed.”

IN WITNESS WHEREOF, the Company has caused this Second Amendment to be executed
by its duly authorized officer this 15th day of July, 2011.

 

ATTEST:     HUMAN GENOME SCIENCES, INC. By:  

/s/ Rose Hadidian

    By:  

/s/ James H. Davis

      Its:  

Executive Vice President

and General Counsel